DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 05/20/22 has been acknowledged.
Applicant amended Specification to overcome its objections presented by the Office Action mailed 03/03/22 and amended Claims 1, 3, 4, 7, 8, and 10-20 to overcome their objections or their rejections under 35 U.S.C. 112(b) or to correct minor informalities. With this amendment, objections to the drawings of the application stated in the previous Office Action have no grounds.

Election/Restrictions and Status of Claims
Claims 1, 3-5, 7-13, 15-18, and 20 are allowable. The restriction requirement between different species, as set forth in the Office action mailed on 01/10/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 2, 8, 14, and 19 is withdrawn, since they require all limitations of independent Claims 1 or 17 required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-20 are examined on merits herein.

Allowable Subject Matter
Claims 1-20 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious such combination of limitations as: “a channel structure extending through an inner portion of the stacked structure to contact the horizontal wiring”, “a contact plug extending through an inner portion of the middle wiring structure to connect the first lower conductive pattern and the horizontal wiring”,  and “an uppermost end of the contact plug is father away from the top surface of the substrate than the bottom surface of the horizontal wiring”, in combination with other limitations of the claim:
Re Claim 17: The prior arts of record, alone or in combination, fail to anticipate or render obvious either alone or in combination, such combination of limitations as: “a conductive plug extending through an inner portion of the middle wiring structure to contact the lower conductive pattern”,  “a through via disposed on the conductive plug”, and “an uppermost end of the conductive plug is father away from the top surface of the substrate than the bottom surface of the horizontal wiring”, in combination with other limitations of the claim.
Re Claim 20: The prior arts of record, alone or in combination, fail to anticipate or render obvious such combination of limitations as: “the upper ends of the contact plug and the conductive plug are farther away from a top surface of the substrate than a bottom surface of the horizontal wiring”, in combination with other limitations of the claim.
Re Claims 2-16 and 18-19: Claims 2-16 and 18-19 are allowed due to dependency either on Claim 1 or on Claim 17. 
The prior arts of record include: Ishihara (US 2018/0277477), Shin et al. (US 2018/0277477), Hwang et al. (US 9,691,782), and Fukuo et al. (US 10,734,400).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/24/22